Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102" and "104" have both been used to designate the terminal device in paragraph [0036] and Figure 1.  
Reference characters “606” and “608” have both been used to designate the storage portion in paragraph [0105] and Figure 6 and in paragraph [0104] respectively. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104 representing the terminal device in paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “304”, “305”, and “306” have been used to designate both an obstacle and a method step of acquiring environmental data, obstacle information and transmitting obstacle information, category information and receiving category information of the obstacle which is sent by the preset terminal device and input by the user respectively in paragraph [0073] and Figure 3. In brief, the specification defines each reference number as information of some kind, rather than a method step as shown in the drawing. 
Additionally, reference character “403” has been used to designate the step of “includes receiving the category information of the obstacle that is sent by the preset terminal device and input by the preset user according to the displayed obstacle information.” in paragraph [0086] and the step of “if the reference category information indicates that the obstacle does not belong to the negligible obstacle, sending the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal device.” in Figure 4. 
Further, reference character “608” has been used to designate a storage portion in paragraph [0104] and a driver in Figure 6 and paragraph [0105]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claims 2, 8, and 14 objected to because of the following informalities:  each recites “the preset smart terminal device” however no preset smart terminal device has been introduced at any point beforehand, as such these have been interpreted to be the same as “the preset terminal device” which has been previously introduced.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, 12, 13, 16, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Creasey et al. (US 20150019043).
In regards to claim 1, Creasey teaches an obstacle avoidance method for an autonomous driving vehicle (Fig 3), comprising: 
in response to determining that there is an obstacle in a preset travel path, transmitting obstacle information to a preset terminal device so that the preset terminal device displays the obstacle information on a display page of the preset terminal device, the obstacle information including an image 
receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, wherein the category information is used to indicate a category of the obstacle; ([0025], [0027]-[0033] in step 304 video streams of the hazard are sent to the remote operator console, in step 308 the operator of the remote operator console is prompted to identify if the hazard should be ignored. Regardless of if the hazard is chosen to be ignored, the hazard is continuously monitored until the hazard is cleared in later method steps. As the hazard can be ignored, it is placed into a category of being either an ignored hazard or a not ignored hazard.) and 
determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information. ([0002], [0011] when the hazard is not ignored, conventional hazard obstacle avoidance occurs, changing the vehicle’s course to avoid the hazard. [0030] operator may be prompted to not continue driving.)

In regards to claim 4, Creasey teaches the method according to claim 1, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the method further comprises: 
sending, to the preset terminal device, prompt information for indicating the obstacle in the preset driving path, so that the preset terminal device plays the prompt information. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle. 

In regards to claim 6, Creasey teaches the method according to claim 1, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the method further comprises: 
based on acquired current environment data of the autonomous driving vehicle, determining whether there is the obstacle in the preset travel path. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle.)

In regards to claim 7, Creasey teaches an electronic device (Fig 1) comprising: 
one or more processors; ([0013] both vehicle and remote operator console have at least one processor.)
a storage apparatus storing one or more programs, ([0013] both vehicle and remote operator console have memory, [0039] memory has programs stored.)
wherein, the one or more programs when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: ([0013] processors read memory and perform operations.)
in response to determining that there is an obstacle in a preset travel path, transmitting obstacle information to a preset terminal device so that the preset terminal device displays the obstacle information on a display page of the preset terminal device, the obstacle information including an image of the obstacle and position information; ([0025] when a safety alert is issued by the vehicle, a remote operator console receives the alert indicating the vehicle has detected an obstacle or hazard, the 
receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, wherein the category information is used to indicate a category of the obstacle; ([0025], [0027]-[0033] video streams of the hazard are sent to the remote operator console, the operator of the remote operator console is prompted to identify if the hazard should be ignored. Regardless of if the hazard is chosen to be ignored, the hazard is continuously monitored until the hazard is cleared. As the hazard can be ignored, it is placed into a category of being either an ignored hazard or a not ignored hazard.) and 
determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information. ([0002], [0011] when the hazard is not ignored, conventional hazard obstacle avoidance occurs, changing the vehicle’s course to avoid the hazard. [0030] operator may be prompted to not continue driving.)

In regards to claim 10, Creasey teaches the electronic device according to claim 7, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
sending, to the preset terminal device, prompt information for indicating the obstacle in the preset driving path, so that the preset terminal device plays the prompt information. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle. [0027]-[0033] the operator of the remote operator console may be given prompts showing video of the hazard, decide whether to ignore the hazard, and whether to continue driving.)

In regards to claim 12, Creasey teaches the electronic device according to claim 7, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
based on acquired current environment data of the autonomous driving vehicle, determining whether there is the obstacle in the preset travel path. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle.)

In regards to claim 13, Creasey teaches a non-transitory computer readable medium storing a computer program, wherein the program when executed by a processor causes the processor to perform operations, the operations comprising: ([0039] operation stored on non-transitory computer readable medium or mediums executed by processor or processors.)
in response to determining that there is an obstacle in a preset travel path, transmitting obstacle information to a preset terminal device so that the preset terminal device displays the obstacle information on a display page of the preset terminal device, the obstacle information including an image of the obstacle and position information; ([0025] when a safety alert is issued by the vehicle, a remote operator console receives the alert indicating the vehicle has detected an obstacle or hazard, the remote operator console then receives and displays a video stream from the vehicle pointing towards the hazard.)
receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, wherein the category information is used to indicate a category of the obstacle; ([0025], [0027]-[0033] video streams of the hazard are sent to the remote operator console, the operator of the remote operator console is prompted to identify if the hazard should be ignored. Regardless of if the hazard is chosen to be ignored, the hazard is continuously 
determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information. ([0002], [0011] when the hazard is not ignored, conventional hazard obstacle avoidance occurs, changing the vehicle’s course to avoid the hazard. [0030] operator may be prompted to not continue driving.)

In regards to claim 16, Creasey teaches the computer readable medium according to claim 13, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
sending, to the preset terminal device, prompt information for indicating the obstacle in the preset driving path, so that the preset terminal device plays the prompt information. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle. [0027]-[0033] the operator of the remote operator console may be given prompts showing video of the hazard, decide whether to ignore the hazard, and whether to continue driving.)

In regards to claim 18, Creasey teaches the computer readable medium according to claim 13, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
based on acquired current environment data of the autonomous driving vehicle, determining whether there is the obstacle in the preset travel path. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Oguro et al. (US 20180284789).
In regards to claim 2, Creasey teaches the method according to claim 1, wherein the transmitting obstacle information to a preset terminal device in response to determining that there is an obstacle in a preset travel path so that the preset smart terminal device displays the obstacle information in a display page of the preset terminal comprises: 
Creasey does not teach: 
in response to determining that there is the obstacle in the preset travel path, determining reference category information of the obstacle using a pre-trained obstacle category recognition model, wherein the reference category information is used to indicate whether the obstacle belongs to a negligible obstacle; and 
transmitting the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal, in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; wherein 
the obstacle category recognition model is obtained by training an initial obstacle category recognition model using a plurality of pieces of historical obstacle information and a plurality of pieces 
However, Oguro teaches comparing the information of an obstacle with reference information stored of typical road obstacles, specifically the sizes, shapes, and colors are compared ([0077]). As the reference information is typical, it is historical obstacle information and it must be pre-trained with this historical information. The size and type of the obstacle are determined through a camera and digitized for comparison ([0076]). All this must be done through a model. Based on this information, a necessity of avoidance may be determined ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasey, by incorporating the teachings of Oguro, such that after video information of the vehicle is transmitted to the remote operator console, the size, shape, and color of a hazard is identified and compared with typical, and therefore historical, road obstacle information to identify the hazard using a model trained on the historical information, and this identification result is used to categorize the object when determining avoidance. 
The motivation to do so is that, as acknowledged by Oguro, such a modification allows for improved safety ([0004]). 

In regards to claim 8, Creasey teaches the electronic device according to claim 7, wherein the transmitting obstacle information to a preset terminal device in response to determining that there is an obstacle in a preset travel path so that the preset smart terminal device displays the obstacle information in a display page of the preset terminal comprises: 
Creasey does not teach: 

transmitting the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal, in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; wherein 
the obstacle category recognition model is obtained by training an initial obstacle category recognition model using a plurality of pieces of historical obstacle information and a plurality of pieces of historical category information of the plurality of historical obstacles respectively set according to the plurality of historical obstacle information, and is configured for determining the reference category information of the obstacle according to the obstacle information.
However, Oguro teaches comparing the information of an obstacle with reference information stored of typical road obstacles, specifically the sizes, shapes, and colors are compared ([0077]). As the reference information is typical, it is historical obstacle information and it must be pre-trained with this historical information. The size and type of the obstacle are determined through a camera and digitized for comparison ([0076]). All this must be done through a model. Based on this information, a necessity of avoidance may be determined ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control system of Creasey, by incorporating the teachings of Oguro, such that after video information of the vehicle is transmitted to the remote operator console, the size, shape, and color of a hazard is identified and compared with typical, and therefore historical, road 
The motivation to do so is that, as acknowledged by Oguro, such a modification allows for improved safety ([0004]).

In regards to claim 14, Creasey teaches the computer readable medium according to claim 13, wherein the transmitting obstacle information to a preset terminal device in response to determining that there is an obstacle in a preset travel path so that the preset smart terminal device displays the obstacle information in a display page of the preset terminal comprises: 
Creasey does not teach: 
in response to determining that there is the obstacle in the preset travel path, determining reference category information of the obstacle using a pre-trained obstacle category recognition model, wherein the reference category information is used to indicate whether the obstacle belongs to a negligible obstacle; and 
transmitting the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal, in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; wherein 
the obstacle category recognition model is obtained by training an initial obstacle category recognition model using a plurality of pieces of historical obstacle information and a plurality of pieces of historical category information of the plurality of historical obstacles respectively set according to the plurality of historical obstacle information, and is configured for determining the reference category information of the obstacle according to the obstacle information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasey, by incorporating the teachings of Oguro, such that after video information of the vehicle is transmitted to the remote operator console, the size, shape, and color of a hazard is identified and compared with typical, and therefore historical, road obstacle information to identify the hazard using a model trained on the historical information, and this identification result is used to categorize the object when determining avoidance. 
The motivation to do so is that, as acknowledged by Oguro, such a modification allows for improved safety ([0004]).

Claims 3, 5, 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Wang et al. (US 20180370502).
In regards to claim 3, Creasey teaches the method according to claim 2, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the method further comprises: 
Creasey does not teach:
determining a distance between the obstacle and the autonomous driving vehicle in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; and 

However, Wang teaches it is conventional and background to autonomous braking systems to generate a braking command when a vehicle determines that an object is below a predetermined threshold distance from the vehicle ([0004]). The objects and distances are determined using imaging and ranging sensors on the vehicle ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasey, by incorporating the teachings of Wang, such that when the object is observed by the vehicle sensor as explained in Creasey, the distance to the object is also checked and compared with a threshold value and that when the distance is below the threshold value, the vehicle begins to decelerate automatically. 
The motivation to do so is that, as acknowledged by Wang, this enhances the safety of motor vehicles and the occupants of motor vehicles ([0004]). 

In regards to claim 5, Creasey teaches the method according to claim 1, wherein the determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information comprises: 
Creasey does not teach:
in response to the category information indicating that the obstacle does not belong to a negligible obstacle, inputting current state information and the obstacle information of the autonomous driving vehicle to a pre-trained obstacle avoidance model to generate an obstacle avoidance instruction, wherein the obstacle avoidance model is obtained by training an initial obstacle avoidance model using a plurality of historical obstacle avoidance records.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasy, by incorporating the teachings of Wang, such that a neural network is used to model obstacle avoidance in the form of braking control trained on historical obstacle avoidance records. 
The motivation to do so is that, as acknowledged by Wang, such a modification allows for continuous learning of braking routines, which in turn allows for better reactions ([0048]) and improved safety ([0004]). 

In regards to claim 9, Creasey teaches the electronic device according to claim 8, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
Creasey does not teach:
determining a distance between the obstacle and the autonomous driving vehicle in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; and 
in response to the distance being smaller than a preset distance threshold, generating an instruction for decelerating.
However, Wang teaches it is conventional and background to autonomous braking systems to generate a braking command when a vehicle determines that an object is below a predetermined threshold distance from the vehicle ([0004]). The objects and distances are determined using imaging and ranging sensors on the vehicle ([0032]). 

The motivation to do so is that, as acknowledged by Wang, this enhances the safety of motor vehicles and the occupants of motor vehicles ([0004]).

In regards to claim 11, Creasey teaches the electronic device according to claim 7, wherein the determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information comprises: 
Creasey does not teach:
in response to the category information indicating that the obstacle does not belong to a negligible obstacle, inputting current state information and the obstacle information of the autonomous driving vehicle to a pre- trained obstacle avoidance model to generate an obstacle avoidance instruction, wherein the obstacle avoidance model is obtained by training an initial obstacle avoidance model using a plurality of historical obstacle avoidance records.
However, Wang teaches a neural network determining braking behavior trained on past braking behaviors from either a test course or real world information ([0036]). This is an obstacle avoidance or mitigation model that generates obstacle avoidance instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control system of Creasy, by incorporating the teachings of Wang, such that a neural network is used to model obstacle avoidance in the form of braking control trained on historical obstacle avoidance records. 


In regards to claim 15, Creasey teaches the computer readable medium according to claim 14, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
determining a distance between the obstacle and the autonomous driving vehicle in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; and 
in response to the distance being smaller than a preset distance threshold, generating an instruction for decelerating.
However, Wang teaches it is conventional and background to autonomous braking systems to generate a braking command when a vehicle determines that an object is below a predetermined threshold distance from the vehicle ([0004]). The objects and distances are determined using imaging and ranging sensors on the vehicle ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasey, by incorporating the teachings of Wang, such that when the object is observed by the vehicle sensor as explained in Creasey, the distance to the object is also checked and compared with a threshold value and that when the distance is below the threshold value, the vehicle begins to decelerate automatically. 
The motivation to do so is that, as acknowledged by Wang, this enhances the safety of motor vehicles and the occupants of motor vehicles ([0004]).

In regards to claim 17, Creasey teaches the computer readable medium according to claim 13, wherein the determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information comprises: 
Creasey does not teach:
in response to the category information indicating that the obstacle does not belong to a negligible obstacle, inputting current state information and the obstacle information of the autonomous driving vehicle to a pre-trained obstacle avoidance model to generate an obstacle avoidance instruction, wherein the obstacle avoidance model is obtained by training an initial obstacle avoidance model using a plurality of historical obstacle avoidance records. 
However, Wang teaches a neural network determining braking behavior trained on past braking behaviors from either a test course or real world information ([0036]). This is an obstacle avoidance or mitigation model that generates obstacle avoidance instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasy, by incorporating the teachings of Wang, such that a neural network is used to model obstacle avoidance in the form of braking control trained on historical obstacle avoidance records. 
The motivation to do so is that, as acknowledged by Wang, such a modification allows for continuous learning of braking routines, which in turn allows for better reactions ([0048]) and improved safety ([0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sathyanarayanna et al. (US 20180365533) teaches determining when an object is within a threshold distance and determining avoidance based on trained models. 
Takagaki et al. (US 20190023267) teaches determining a longitudinal distance and threshold and adjusting the deceleration of the vehicle based on this distance and threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./							/RUSSELL FREJD/Examiner, Art Unit 3661    					Primary Examiner, Art Unit 3661